Title: From Alexander Hamilton to James McHenry, 27 May 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            Camp Scotch Plains May 27th. 1800
          
          If Lieut. Peyton’s resignation is not definitive, I request that the acceptance of it may be suspended—He has written me a letter for which it is indispensable that he should be arrested. I request to be inform’d without delay as to his situation—
          with great respect &c
          
            Send me if you please a copy of Lt. Peyton’s letter which I forwarded in mine of the 18th.
          
          Jas. McHenry Esq Secy. of War
        